DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,760,380 by Quenneville et al.
Quenneville et al. disclose a locking mechanism for a portal closure that includes a first side, and a second side, the portal closure including a latch movable into and out of engagement with a latch receiver and a latch driving device coupled to the latch for moving the latch into and out of engagement with the latch receiver, the latch driving device including a controllable lock member movable between a locked position where the latch is fixedly positioned in the latch receiver and an unlocked position where the latch is capable of being disengaged from the latch receiver and a second side latch driving device mover disposed on the second side of the portal closure (column 3, lines 51-66), the locking mechanism comprising: the first side latch driving device mover disposed on the first side of the portal closures, and coupled to the latch driving device for moving the latch driving device to cause the latch to move into and out of engagement with the latch receiver (figures 3, 6 and 9), a signal generator (57, 58) for generating a human detectable signal; a lock actuator (48) coupled to the controllable lock member for moving the locking mechanism between a first normal position wherein the second side lock driving device is capable of being moved between an unlocked position to permit the latch to be disengaged from the latch receiver and a locked position where the latch is prevented from being disengaged from the latch receiver; and a second emergency position wherein the second side lock driving device is in the locked position; and the signal generator is actuated to generate a human detectable signal (light generated by 58); a power source (54) for powering the signal generator when the locking mechanism is in the second emergency position; and a switch (56) coupled between the power source and the signal generator for controlling the flow of current between the power source and the signal generator, as in claim 1.
	Quenneville et al. also disclose the signal generator comprises a light (58), and the power source comprises a battery (54) for powering the light, as in claim 2, wherein the latch driving device mover comprises a handle (11), and the light comprises a light (54) mounted on the handle, as in claim 3, and the light comprises a light (58) mounted on a surface of the portal closure, as in claim 4, as well as the latch driving device mover comprises one of a door handle, door knob and the lock actuator, the portal closure comprises a door, and the power source for powering the signal generator, comprises a battery (figures 1, 2, 2a), as in claim 6, with the signal generator comprises a light (58) mounted on the portal closure, and the power source comprises a battery (54), further comprising a controller for controlling the operation of the signal generator, the controller including a timer for de-activating the signal generator after a predetermined time period (column 3, line 67-column 4, line 12), as in claim 7.
	Quenneville et al. further disclose the latch driving device sensor includes a driving blade (47) engageable with the latch driving device, and the lock actuator includes a cam member (52, 53) including a switch actuator (via 62) for actuating the switch to allow power to flow between the power source and the signal generator when the lock actuator is in the third locked position, as in claim 8, wherein the cam member includes a slot for receiving a pin coupled to the driving blade for limiting the relative movement of the driver blade and lock actuator (as shown in figure 3), as in claim 9, and where the switch actuator comprises a radially outwardly extending finger-like member (62, as shown in figure 2), as in claim 10, as well as the switch actuator comprises a radially outwardly extending finger of the cam member for engaging the switch (column 3, lines 60-66), as in claim 11.
	Quenneville et al. additionally disclose the lock actuator is rotated about 180° in a first direction to move from the first position to an intermediate locked position wherein the portal closure is locked, and then rotated at least about another 20° to the second emergency position where the signal generator is actuated to generate a signal (respective positions are shown as flats on the actuator member 47, figure 2), as in claim 12, where the signal generator comprises a light configured to flash at a predetermined interval for providing visual contrast to the observer (column 5, lines 43-column 6, line 3), as in claim 13, and a programmable controller for controlling the operation of the signal generator, the controller being programmable for controlling light brightness, flash interval and duration of the signal generated and for increasing battery life (column 5, lines 43-column 6, line 3), as in claim 14, as well as the signal generator comprises an LED containing light bar having a diffusing lens for increasing light brightness and contrast (column 3, line 67-column 4, line 12), as in claim 15.
	Quenneville et al. also disclose where the signal generator comprises a light display further comprising a controller coupled to the signal generator and configured for levelizing apparent brightness of the light display (column 5, lines 43-column 6, line 3), as in claim 16, where a controller coupled to the signal generator for sending a signal to be broadcast by the signal generator that the power source was low (column 5, lines 43-column 6, line 3), as in claim 17, and the lock actuator comprises at least one of a thumb turn, knob, pushable button, or key head (48), as in claim 18, as well as the signal generator comprises a flashing light, further comprising a controller configured for controlling the operation of the flashing light in a manner wherein the flashing light conveys information to a reader device relating to at least one of power source life, number of activations, firmware version, or diagnostic information (column 5, lines 43-column 6, line 3), as in claim 19, wherein the signal generator comprises a communication signal generator capable of transmitting the signal so generated to a remote device (column 3, line 67-column 4, line 12), as in claim 20.

Quenneville et al. further disclose a locking mechanism for a door, having a first side and a second side the locking mechanism comprising a second side turnable handle (24) disposed on the second side of the door, a first side turnable handle (11) having a housing, a turnable lock actuator (48) and a lighted display assembly (58) that includes an illuminated member that activates when the locking mechanism is locked from the first side of the door by rotating the turnable lock actuator manually into the locked position; the display assembly includes a power source (54), a controller for controlling the operation of the device, a lighted member for emitting light in response to being turned on, a switch member (56) for connecting and disconnecting the illuminated light source from power, wherein the turnable lock actuator is configured for manually moving the locking mechanism between a first normal position wherein the second side handle is capable of being moved between an unlocked position to permit the latch to be disengaged from the latch receiver and a locked position where the latch is prevented from being disengaged from the latch receiver; and a second emergency position where the second side lock driving device is in the locked position, and the signal generator is actuated to generate a human detectable signal (column 6, lines 26-35), as in claim 21.

Quenneville et al. additionally disclose a door lock comprising: a latch driving device (21) including an inner operating device (63) and an outer operating device (26) coupled with the inner operating device; a latching device (column 3, lines 51-66) coupled with the inner operating device and the outer operating device, wherein the latching device includes a latch movable between an unlatching position and a latching position; an outer handle (24) operatively coupled to an outer side of the outer operating device, wherein the outer handle is pivotable to move the latch to the unlatching position; an inner handle (11; figure 3) including a shank interlocked with the inner operating device and a lever extending from the shank, wherein the shank includes a pivotal hole extending from an end face thereof, and wherein the lever includes an outer groove in an outer surface thereof the shank and a chamber intercommunicating with the outer groove; a lighting device (58) received in the chamber of the inner handle, wherein the lighting device includes a lighting element facing the outer surface and a switch (56) controlling lighting of the lighting element; a first lid (44) that is transmittable to light, wherein the first lid is mounted in the outer groove, and wherein the lighting element is configured to generate light transmitting through the first lid; a thumb turn (48) pivotably coupled with the pivotal hole of the inner handle and interlocked with the latch driving device, wherein the thumb turn includes an actuator (52, 53) controlling the switch to a conductive state or a non-conductive state, wherein the thumb turn is pivotable for moving the deadlock between a first normal position where the outer operating device is capable of being moved between an unlocked position to permit the latch to be disengaged from the latch receiver, and a locked position where the latch is prevented from being disengaged from the latch receiver; and a second emergency position where the second side lock driving device is in the locked position and the signal generator is actuated to generate a human detectable signal by the lighting element generating light transmitting through the first lid (column 5, lines 43-column 6, line 17), as in claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenneville et al., in view of U.S. Patent Number 3,803,575 to Gotanda.

Quenneville et al. disclose the invention substantially as claimed.  Quenneville et al. disclose a cover member (44) positioned on a surface of the door adjacent to the first and second latches, the light comprising an array of LED type lights coupled to the cover member (figure 3).
However, Quenneville et al. do not explicitly disclose the locking mechanism includes a first spring biased latch and a second deadbolt latch.
Gotanda teaches a locking mechanism (figure 2) comprising: a first side latch driving device mover disposed on a first side of a portal closures, and coupled to a latch driving device for moving the latch driving device to cause a latch to move into and out of engagement with a latch receiver (figures 2 and 10), a signal generator (Bz) for generating a human detectable signal; a lock actuator (6) coupled to the controllable lock member for moving the locking mechanism between a first normal position wherein the second side lock driving device is capable of being moved between an unlocked position to permit the latch to be disengaged from the latch receiver and a locked position where the latch is prevented from being disengaged from the latch receiver; and a second emergency position wherein the second side lock driving device is in the locked position; and the signal generator is actuated to generate a human detectable signal (column 4, lines 13-38); a power source (E) for powering the signal generator when the locking mechanism is in the second emergency position; and a switch (SW1, SW2) coupled between the power source and the signal generator for controlling the flow of current between the power source and the signal generator, where the locking mechanism includes a first spring biased latch (7) and a second deadbolt latch (8).
All of the component parts are known in Quenneville et al. and Gotanda.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latch bolt and deadbolt as taught by Gotanda onto the locking mechanism in Quenneville et al., where the handles would actuate the bolts between the lock and unlocked positions, since the bolts that are actuated are in no way dependent on the lighting arrangement on the lock mechanism, and the latch bolt and deadbolt could be used in combination with light indicating lock mechanism to achieve the predictable results of securely retain the portal in a closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock arrangements with lighted indicators:
U.S. Patent Application Publication Number 2020/0002977 to Russi-Vigoya; U.S. Patent Number 10,342,090 to Noeldner; U.S. Patent Number 10,240,363 to Hsu et al.; U.S. Patent Number 10,151,122 to Marks; U.S. Patent Number 9,879,445 to Gopalakrishnan et al.; U.S. Patent Number 9,758,990 to Beck; U.S. Patent Number 8,590,949 to Wang; U.S. Patent Number 6,993,945 to Chen; U.S. Patent Number 5,398,175 to Pea; U.S. Patent Number 5,179,325 to Aragon, Jr.; U.S. Patent Number 4,683,741 to Fields.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 17, 2022